                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                          NORTHERN DIVISION

                                              No. 2:17-CV-7-D

    TERRY LEE SHINABERRY                           )
                                                   )
                Plaintiff,                         )
                                                   )
                        v.                         )              ORDER
                                                   )
    TOWN OF MURFREESBORO, N.C.,                    )
    et al.,                                        )
                                                   )
                Defendants.                        )


                This matter is before the court on Defendants' motion to quash deposition notices for

1
    Defendants Bobbie Barmer and Michael P. Hinton. [DE-74]. Plaintiff filed a response [DE-76], and

    the matter is ripe for ruling. For the reasons that follow, the motion to quash is allowed, and the

    discovery period is extended to April 3, 2019 for the sole purpose of allowing Plaintiff to depose

    Joann Jones and Michael P. Hinton under the amended deposition notices and by agreement of the

    parties .

            . On March 15, 2019, Plaintiffs counsel emailed Defendants' counsel purported notices to

    depose Defendants Barmer, Hinton, and Jones on March 25, 2019. Defs.' Mot. [DE-74] at 3--4, Ex.

    C [DE-74-3]. However, there was no notice included for Jones. Id. Defendants contend the

    deposition notices should be quashed for improper service because, under Fed. R. Civ. P. 5(b)(2)(E),

    email service is only effective if the parties have consented in writing to accept it, and the parties

    have not done so in this case. Defs.' Mot. [DE-74] at 4. In response, Plaintiff asserts that any

    alleged service deficiencies were cured by serving amended deposition notices, counsel have agreed

    that Hinton and Jones will be deposed on April 3, 2019, and Defendants' counsel had been unable
     to contact Barmer. Pl.'s Resp. [DE-76] at 1-2. Plaintiff does not argue that the March 15, 2019

     notices were properly served, and the court finds that they were not served by proper means in

     accordance with Fed. R. Civ. P. 5(b). See Freeman v. City ofDetroit, No. 09-CV-13184, 2011 WL

     1298174, at *2 (E.D. Mich. Apr. 5, 2011) (finding notices of deposition transmitted by email to

     counsel were not properly served where there was no evidence counsel consented in writing to

     accepting email service). Accordingly, the service of the March 15, 2019 notices on Barmer and

     Hinton was improper and ineffective, and those notices are quashed.

            After Plaintiff served amended notices of deposition and subpoenas on Jones and Hinton, the

     parties agreed that Plaintiff can depose them on April 3, 2019. Pl.'s Resp. [DE-76] at 1-2.

     However, the deadline to conclude discovery is April 2, 2019. [DE-73]. "A schedule may be

     modified only for good cause and with the judge's consent." Fed. R. Civ. P. 16(b)(4). The court
                  j

     finds good cause to extend the discovery period to April 3, 2019 for the sole purpose of allowing
-.
     Plaintiff to depose Jones and Hinton.

            Plaintiff also forecasts filing a motion to extend the discovery period for the purpose. of

     deposing Barmer at a later date. Pl.'s Resp. [DE-76] at 2. Defendants have filed a motion for

     protective order and notice of non-appearance related to the amended notice of deposition and
                                          '

     subpoena purportedly served on Barmer. [DE-77]. To date, Plaintiff has not sought an extension

     related to Barmer, and Defendants' motion is not ripe. Accordingly, the court addresses neither of

     these issues with respect to Barmer in this order.

            SO ORDERED, the~ day of March 2019.


                                                   Roffrrf:ne~
                                                   United States Magistrate Judge


                                                      2
